DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the first waist region" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Previously, a front waist region was disclosed. For purposes of examination, the limitation will be considered to refer to the front waist region.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnberg et al. (6,613,032) in view of Rocha (2018/0050484).
With respect to claim 1, Ronnberg discloses a disposable open-form diaper, as shown in figure 1, comprising a chassis comprising a liquid permeable topsheet, a liquid impermeable backsheet, and an absorbent core, as disclosed in column 7, lines 39-47. The diaper has a front waist region 2, a rear waist region 3, a crotch region 4, a longitudinal axis, and a lateral axis, as shown in figure 1. A fastening member is joined to the chassis in the rear waist region 3 including a first fastening component 10, 11, 12, 13 disposed thereon, as shown in figure 1. A second fastening component 6, 7, 8, 9 is disposed on the front waist region 2, as shown in figure 1. Both the first and second fastening components comprise a section of nonwoven web material, as disclosed in column 9, lines 39-44. The section of nonwoven web material comprises an array of hooks 6, 7, 10, 11, and sections of loop material 8, 9, 12, 13, as disclosed in column 9, lines 19-45.
Ronnberg discloses all aspects of the claimed invention with the exception of the nonwoven web material comprising filaments of polymeric material wherein at least some of the hooks are thermally formed such that at least part of the array is integral with the nonwoven web material.
Rocha discloses hook and loop fastening material suitable for use in diapers, as disclosed in paragraph [0035], wherein sections of hooks and sections of loops are formed in a nonwoven fabric comprising polymeric material, as disclosed in paragraphs [0033], [0035] and [0084]. The sections of loops are formed by a continuous loop-forming bond (i.e. embossed using ultrasonic energy), as disclosed in paragraph [0035]. The hooks are thermally formed by forcing fibers (i.e. filaments) of the nonwoven material into mold cavities to form hooks integral with the nonwoven material, as disclose din paragraph [0041]. The nonwoven material has a machine direction of formation, as shown in figure 6B. The material of Rocha is advantageous because it easier to sew onto the diaper and less likely to tear that other fasteners, as disclosed in paragraph [0047]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the fastener material of Ronnberg from polymeric nonwoven material such that the loop material is bonded in a continuous loop-forming bond and where in at least some of the hooks are thermally formed such that at least part of the array is integral with the nonwoven material, as taught by Rocha, to achieve a fastening material that is easier to attach to the diaper and more resistant to tearing.
With respect to claim 2, the integral hooks are formed on a wearer-facing surface of the fastening member of Ronnberg, as shown in figure 1.
With respect to claim 3, the integral hooks are formed on an outward-facing surface of the front waist region of Ronnberg, as shown in figure 1.
With respect to claim 4, the hooks are imparted with unidirectionality, as shown in figure 1A of Rocha. Since the direction from which the directionality is defined with respect to the lateral axis is not disclosed, the hooks can be viewed from either the front end or the rear end of the article, and therefore any angle will less than 45 degrees with respect to the lateral axis (i.e. an angle of 60 degrees could be viewed from the opposite direction as a 40 degree angle), and therefore any angle of the hooks will be less than 45 degrees with respect to the lateral axis.
With respect to claim 5, the hooks are imparted with beidirectionality, as shown in figure 1D of Rocha. Since the direction from which the directionality is defined with respect to the lateral axis is not disclosed, the hooks can be viewed from either the front end or the rear end of the article, and therefore any angle will less than 45 degrees with respect to the lateral axis (i.e. an angle of 60 degrees could be viewed from the opposite direction as a 40 degree angle), and therefore any angle of the hooks will be less than 45 degrees with respect to the lateral axis.
With respect to claim 6, the claim broadly discloses a directionality toward the longitudinal axis, but does not require any particular angle or orientation with respect to the longitudinal axis. Therefore any angle of the hooks is considered to be towards the longitudinal axis.
With respect to claim 7, Ronnberg discloses all aspects of the claimed invention with the exception array of hooks having a machine direction dimension of at least 20 mm. Ronnberg shows in figure 1 the sections of hook material having dimensions X, Y, and Z, but remains silent as to the measurements of those dimensions. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the machine direction dimension of the array of hooks of Ronnberg at least 20 to achieve the predictable result of fastening areas that are large enough to make a secure engagement with their cooperating fasteners.
With respect to claim 8, the array of hooks comprise a curvilinear shape, as shown in figure 1A of Rocha.
With respect to claim 9, the array of hooks comprises a plurality of discrete, discontinuous areas of hooks 19 interspersed in and within a second continuous area 21 of the nonwoven web material where no hooks area formed, as shown in figure 2A of Rocha.
With respect to claim 10, the array of hooks comprises at least one continuous area of hooks formation 19 surrounded by at least one discontinuous area 21 of the nonwoven web material in which no hooks are formed, as shown in figure 1A of Rocha.
With respect to claim 11, Rocha teaches forming at least some of the hooks from a second polymeric material supplementing the nonwoven material in order to produce hooks having elastomeric properties, as disclosed in paragraph [0041]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form at least some of the hooks of Ronnberg from a second polymeric material supplementing the nonwoven material, as taught by Rocha, in order to produce hooks having elastomeric properties.
With respect to claim 13, the nonwoven web material lies along an s-y plane and the hooks are formed to extend in a z-direction, and the hooks comprise a first plurality of hooks that hook over in a first direction (+z) and a second plurality of hooks that hook over in a second direction (-z) differing from the first direction, as shown in figure 1D of Rocha.
With respect to claim 14, the Ronnberg disclose a first plurality of hooks 7 disposed proximate a left side of the front waist region, and a second plurality of hooks 6 disposed proximate a right side of the front waist region, as shown in figure 1.
With respect to claim 15, the array of hooks is set back from the edges of the section of nonwoven web material, as shown in figure 1A of Rocha.
With respect to claim 16, Ronnberg discloses a disposable open-form diaper, as shown in figure 1, comprising a chassis comprising a liquid permeable topsheet, a liquid impermeable backsheet, and an absorbent core, as disclosed in column 7, lines 39-47. The diaper has a front waist region 2, a rear waist region 3, a crotch region 4, a longitudinal axis, and a lateral axis, as shown in figure 1. A first fastening component 10, 11 is disposed in the rear waist region 3, as shown in figure 1. A second fastening component 6, 7, 8, 9 is disposed on the front waist region 2, as shown in figure 1. Both the first and second fastening components comprise a section of nonwoven web material, as disclosed in column 9, lines 39-44. The first fastening component 10, 11 comprises a discrete patch of hooks and the second fastening component comprises a plurality of hooks 6, 7 formed in a section of material 8, 9.
Ronnberg discloses all aspects of the claimed invention with the exception of the hooks being integral with the section of material.
Rocha discloses hook and loop fastening material suitable for use in diapers, as disclosed in paragraph [0035], wherein sections of hooks and sections of loops are formed in a nonwoven fabric comprising polymeric material, as disclosed in paragraphs [0033], [0035] and [0084]. The sections of loops are formed by a continuous loop-forming bond (i.e. embossed using ultrasonic energy), as disclosed in paragraph [0035]. The hooks are thermally formed by forcing fibers (i.e. filaments) of the nonwoven material into mold cavities to form hooks integral with the nonwoven material, as disclose din paragraph [0041]. The nonwoven material has a machine direction of formation, as shown in figure 6B. The material of Rocha is advantageous because it easier to sew onto the diaper and less likely to tear that other fasteners, as disclosed in paragraph [0047]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the fastener material of Ronnberg from polymeric nonwoven material such that the loop material is bonded in a continuous loop-forming bond and where in at least some of the hooks are thermally formed such that at least part of the array is integral with the nonwoven material, as taught by Rocha, to achieve a fastening material that is easier to attach to the diaper and more resistant to tearing.
With respect to claim 17, the second fastening component of Ronnberg is disposed in the front waist region, as shown in figure 17. 
With respect to claim 18, the hooks are imparted with multidirectional directionality, as shown in figure 1D of Rocha.
With respect to claim 19, the section of material 8, 9 of Ronnberg on which the array of hooks is formed is a loop material adapted to cooperate with the first fastening component, as disclosed in column 9, lines 19-45.
With respect to claim 20, the nonwoven web material lies along an s-y plane and the hooks are formed to extend in a z-direction, and the hooks comprise a first plurality of hooks that hook over in a first direction (+z) and a second plurality of hooks that hook over in a second direction (-z) differing from the first direction, as shown in figure 1D of Rocha. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781